Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. Claims 21-30 have been cancelled.
The IDS filed on 09/22/2020 has been received and entered.
Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Maltar et al. (US 9392324, A1), in view of Sonoda et al (US 2008/0163306, A1).

      Regarding claim 1, Maltar teaches a method (a method of at least lines 15-45 of Col. 1 and lines 51-64 of Col. 27 teaches the receiving of a voice request to record a portion of media asset content comprising at least sporting events of a future or current sports game during specific times periods) comprising: 
receiving a request to record a portion of content of a future sports game (Figs. 6-7);

during transmission of the content, analyzing a first frame of the content that comprises a game progress graphic to determine a first time value representing a first progress point of the sports game (the method further shows in at least Col 2, lines 1-12, and Col. 20, lines 20-33 the system obviously monitoring the game time clock for the designated content recording duration time targets during transmission of said content, analyzing a first frame of the content that comprises a game time clock or progress graphic to determine a first time value representing a first start progress point of the sports game or start position of zero minutes);
determining that the first time value matches the game clock time criteria of the request (the system obviously further Col 2, lines 1-12, would obviously be capable of determining or detecting the start position of zero minutes as said matched first time value matching the game clock time criteria of the request);

analyzing a second frame of the content that comprises the game progress graphic to determine a second time value representing a second progress point of the sports game (the system of further lines 20-33 of Col. 20, and lines 65-67 of Col. 24 further adapted to determine as cited an ending position of recording time comprising understoodly analyzed second frame of the content which includes additional non-desired recording content composing said second time value representing a second progress point of the recorded scene or obviously said sports game). 
      However, Maltar is silent regarding wherein determining that the second time value does not match the game clock time criteria of the request; in response to the determining that said second time value does not match the game clock time criteria of the request, stopping the recording of the portion of the content; and causing the recorded portion of the content to be stored.  
     Sonoda teaches in at least para. 0012 setting show or game recording time criteria, based on at least a first extension time or a second extension time, the 

      Regarding claim 11, Maltar teaches a system (a system of at least the Abstract and  lines 15-45 of Col. 1 and lines 51-64 of Col. 27 teaches the receiving of a voice request to record a portion of media asset content comprising at least 
a communication port4Application No.: 16/936,692Docket No.: 003597-2410-101Preliminary Amendment dated September 22, 2020 (at least the computing device of Fig. 6 or that of lines 37-67 of Col. 6 comprises understood at least one wellknown communication port4Application No.: 16/936,692Docket No.: 003597-2410-101);Preliminary Amendment dated September 22, 2020
a memory storing instructions (at least the computing device of Fig. 6 or that of lines 37-67 of Col. 6 comprises readable media or said memory); and 
control circuitry (at least one said guidance applications of Col. 6 further comprises said control circuitry) configured to execute the instructions stored in the memory to: receive, via the communication port, a request to record a portion of content of a future sports game (the recording request of at least Figs. 6-7 pertains to a least a future broadcast record portion of content of a future event or sports game);
wherein the request comprises game clock time criteria (the portion of the game to be recorded in further Figs. 6-7 and Col 2, lines 1-12, and Col. 20, lines 20-34 further comprises the designated voice portion time of the game to be recorded in which understoodly further comprises a processed natural language command including user set clock time criteria including a run time, start time and end time of the designated recorded portion based on an obvious and understood determined game clock criteria);
 during transmission of the content, analyze a first frame of the content that comprises a game progress graphic to determine a first time value representing a 
determine that the first time value matches the game clock time criteria of the request (the system obviously further Col 2, lines 1-12, would obviously be capable of determining or detecting the start position of zero minutes as said matched first time value matching the game clock time criteria of the request);
 in response to the determining that the first time value matches the game clock time criteria of the request, begin to record the portion of the content (at the position of said start position of zero minutes of further lines 1-12 of Col. 2 and lines 20-33 of Col. 20, the system obviously adapted as implied for beginning as implied the recording of the portion of the content);
 analyze a second frame of the content that comprises the game progress graphic to determine a second time value representing a second progress point of the sports game (the system of further lines 20-33 of Col. 20, and lines 65-67 of Col. 24 further adapted to determine as cited an ending position of recording time comprising understoodly analyzed second frame of the content which includes 
      However, Maltar is silent regarding wherein determine that the second time value does not match the game clock time criteria of the request; in response to the determining that the second time value does not match the game clock time criteria of the request, stop the recording of the portion of the content; and cause the recorded portion of the content to be stored in a storage.  
    Sonoda teaches in at least para. 0012 setting show or game recording time criteria, based on at least a first extension time or a second extension time, where further in para. 0039 and 0043 the system determines whether a receive content frame or information comprises a first initial end time being extended to second extension time, in a case the game clock understoodly shows said first initial end time which is subject to being extended by the second extension time, such as the second extension time does not match the first initial end time, the system further in para. 0043 is adapted to in response to the determining that said second time value does not match said understood first initial end time game clock time criteria of the request, whereby the system stopping the recording of the portion of the content and causing understoodly the recorded portion of the content to be stored. It would have been obvious to one of ordinary skill in the art before the effective 

Claim(s) 1-3, 8-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Maltar in view of Xhafa et al (US 2015/0281778, A1).

       Regarding claim 1, Maltar teaches a method (a method of at least lines 15-45 of Col. 1 and lines 51-64 of Col. 27 teaches the receiving of a voice request to record a portion of media asset content comprising at least sporting events of a future or current sports game during specific times periods) comprising: 
receiving a request to record a portion of content of a future sports game (Figs. 6-7); wherein the request comprises game clock time criteria (the portion of the game to be recorded in further Figs. 6-7 and Col 2, lines 1-12, and Col. 20, lines 20-34 further comprises the designated voice portion time of the game to be recorded in which understoodly further comprises a processed natural language command including user set clock time criteria including a run time, start time and end time 
during transmission of the content, analyzing a first frame of the content that comprises a game progress graphic to determine a first time value representing a first progress point of the sports game (the method further shows in at least Col 2, lines 1-12, and Col. 20, lines 20-33 the system obviously monitoring the game time clock for the designated content recording duration time targets during transmission of said content, analyzing a first frame of the content that comprises a game time clock or progress graphic to determine a first time value representing a first start progress point of the sports game or start position of zero minutes);
determining that the first time value matches the game clock time criteria of the request (the system obviously further Col 2, lines 1-12, would obviously be capable of determining or detecting the start position of zero minutes as said matched first time value matching the game clock time criteria of the request);
in response to the determining that the first time value matches the game clock time criteria of the request, beginning to record the portion of the content (at the position of said start position of zero minutes of further lines 1-12 of Col. 2 and lines 20-33 of Col. 20, the system obviously adapted as implied for beginning as implied the recording of the portion of the content);

      However, Maltar is silent regarding wherein determining that the second time value does not match the game clock time criteria of the request; in response to the determining that the second time value does not match the game clock time criteria of the request, stopping the recording of the portion of the content; and causing the recorded portion of the content to be stored.  
     Xhafa teaches in at least para. displayed 0023 displayed score field 90, game clocks indicating game progress graphic for at least determining a time value representing a progress point of the sports game and/or a remained time of the sports game, Xhafa further teaches in at least para. 0030-0034 monitoring game scores graphics corresponding to predetermined game clock time criteria comprising as understood in the art at least one wellknown predetermined normal regulation playing time, such as at least once every 30 seconds, once every one 

     Regaining claim 2 (according to method of claim 1), Maltar further teaches wherein the request is a natural language command received from a user (the user voice request of at least lines 15-45 of Col. 1 and lines 51-64 of Col. 27, further 
 and causing the determined game clock criteria to be stored in association with the request (the time to begin and end recording further illustrated in the request of further Col 2, lines 1-12, and Col. 20, lines 20-34 corresponding to an understood game clock criteria understoodly obviously stored or saved in association with said request).

     Regaining claim 3 (according to method of claim 2), Maltar further teaches wherein the natural language command is a voice command uttered by the user (the request of at least lines 15-45 of Col. 1 and lines 51-64 of Col. 27).

    Regarding claim 8 (according to method of claim 1), Maltar is silent regarding wherein further comprising:3Application No.: 16/936,692Docket No.: 003597-2410-101 Preliminary Amendment dated September 22, 2020in response to determining that the game clock time 
     Xhafa teaches in at least para. 0030-0034 analyzing captured frame contents being broadcasted or recorded for at least a score graphic based on predetermined game clock time criteria such as at least once every 30 seconds, once every one minute, or within 10 minutes of the scheduled recording end time to determine further in para. 0035, and 0037 whether the game will be extended to overtime based on at least overtime rules of further para. 0037,  and in response to determining para. 0030-0034 that predetermined game clock time criteria comprises a request to continue recording to an end of regulation play for the sports game based on at least retrieving overtime rules of para. 0037 associated with the sports game, determining, at the end of regulation play for the sports game, whether the sports game will extend into overtime play, based on the retrieved overtime rules and in response to determining that the sports game will extend into overtime play, continuing to record the portion of the content until the overtime play has ended. It would have been obvious to one of ordinary skill in the 

    Regarding claim 9 (according to method of claim 8), Maltar is silent regarding wherein the determining whether the sports game will extend into overtime play comprises: analyzing a third frame of the content that comprises the game progress graphic to determine that the sports game is at the end of regulation play; in response to determining that the sports game is at the end of regulation play, analyzing the game progress graphic of the third frame to determine if a score of the sports game is tied; and in response to determining that the score of the sports game is tied, determining whether the sports game will extend into overtime play, based on the retrieved overtime rules.  
     Xhafa further teaches in at least para. 0030-0037 analyzing video frames including at least said third frame of the content that comprises the game scores, 

    Regarding claim 10 (according to method of claim 1), Maltar is silent regarding wherein further comprising: analyzing frames, after the beginning to record the 
      Xhafa teaches in at least para. 0034-0037 after the beginning to record the portion of the content and before the stopping of the recording of the portion of the content, the analyzing of video frames, that comprise the game progress graphic of para. 0023, 0035, and 0037 to determine changes in time values representing the progress of the sports game; the system obviously as implied and understood in at least para. 0023 capably of generating in realtime displayed game progress data via the score board and game clocks based on the determined changes in time values; and associating the generated game progress data with the recorded portion of the content, wherein the storing of further para. 0035, and 0037 understoodly comprises recorded portion of the content further comprising understoodly stored associated game progress data with the recorded portion of the content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maltar in view of Xhafa to 

      Regarding claim 11, Maltar teaches a system (a system of at least the Abstract and  lines 15-45 of Col. 1 and lines 51-64 of Col. 27 teaches the receiving of a voice request to record a portion of media asset content comprising at least sporting events of a future or current sports game during specific times periods) comprising: 
a communication port4Application No.: 16/936,692Docket No.: 003597-2410-101Preliminary Amendment dated September 22, 2020 (at least the computing device of Fig. 6 or that of lines 37-67 of Col. 6 comprises understood at least one wellknown communication port4Application No.: 16/936,692Docket No.: 003597-2410-101);Preliminary Amendment dated September 22, 2020
a memory storing instructions (at least the computing device of Fig. 6 or that of lines 37-67 of Col. 6 comprises readable media or said memory); and 
control circuitry (at least one said guidance applications of Col. 6 further comprises said control circuitry) configured to execute the instructions stored in the memory 
wherein the request comprises game clock time criteria (the portion of the game to be recorded in further Figs. 6-7 and Col 2, lines 1-12, and Col. 20, lines 20-34 further comprises the designated voice portion time of the game to be recorded in which understoodly further comprises a processed natural language command including user set clock time criteria including a run time, start time and end time of the designated recorded portion based on an obvious and understood determined game clock criteria);
 during transmission of the content, analyze a first frame of the content that comprises a game progress graphic to determine a first time value representing a first progress point of the sports game (the method further shows in at least Col 2, lines 1-12, and Col. 20, lines 20-33 the system obviously monitoring the game time clock for the designated content recording duration time targets during transmission of said content, analyzing a first frame of the content that comprises a game time clock or progress graphic to determine a first time value representing a first start progress point of the sports game or start position of zero minutes);
determine that the first time value matches the game clock time criteria of the request (the system obviously further Col 2, lines 1-12, would obviously be 
 in response to the determining that the first time value matches the game clock time criteria of the request, begin to record the portion of the content (at the position of said start position of zero minutes of further lines 1-12 of Col. 2 and lines 20-33 of Col. 20, the system obviously adapted as implied for beginning as implied the recording of the portion of the content);
 analyze a second frame of the content that comprises the game progress graphic to determine a second time value representing a second progress point of the sports game (the system of further lines 20-33 of Col. 20, and lines 65-67 of Col. 24 further adapted to determine as cited an ending position of recording time comprising understoodly analyzed second frame of the content which includes additional non-desired recording content composing said second time value representing a second progress point of the recorded scene or obviously said sports game). 
      However, Maltar is silent regarding wherein determine that the second time value does not match the game clock time criteria of the request; in response to the determining that the second time value does not match the game clock time criteria of the request, stop the recording of the portion of the content; and cause the recorded portion of the content to be stored in a storage.  


     Regaining claim 12 (according to system of claim 11), Maltar further teaches wherein the request is a natural language command received from a user (the user voice request of at least lines 15-45 of Col. 1 and lines 51-64 of Col. 27, further understoodly illustrates said request is a natural language command received from said user); and wherein the control circuitry is further configured to: process the natural language command to determine the game clock criteria (the designated voice portion time of the game to be recorded in further Figs. 6-7 and Col 2, lines 1-12, and Col. 20, lines 20-34 further comprises understoodly said processed natural language command including user set clock time criteria including a run time, start time and end time of the designated recorded portion based on an obvious and understood determined game clock criteria);
 and cause the determined game clock criteria to be stored in the storage in association with the request (the time to begin and end recording further illustrated in the request of further Col 2, lines 1-12, and Col. 20, lines 20-34 corresponding to an understood game clock criteria understoodly obviously stored or saved in association with said request).

     Regaining claim 13 (according to system of claim 12), Maltar further teaches wherein the natural language command is a voice command uttered by the user (the request of at least lines 15-45 of Col. 1 and lines 51-64 of Col. 27).

     Regaining claim 18 (according to system of claim 11), Maltar is silent regarding wherein the control circuitry is further configured to, in response to determining that the game clock time criteria comprises a request to record to an end of regulation play for the sports game:6Application No.: 16/936,692Docket No.: 003597-2410-101 Preliminary Amendment dated September 22, 2020retrieve overtime rules associated with the sports game; determine, at the end of regulation play for the sports game, whether the sports game will extend into overtime play, based on the retrieved overtime rules; and in response to determining that the sports game will extend into overtime play, continue to record the portion of the content until the overtime play has ended.  
     Xhafa teaches in at least para. 0030-0034 analyzing captured frame contents being broadcasted or recorded for at least a score graphic based on predetermined game clock time criteria such as at least once every 30 seconds, once every one minute, or within 10 minutes of the scheduled recording end time to determine further in para. 0035, and 0037 whether the game will be extended to overtime based on at least overtime rules of further para. 0037,  and in response to 

     Regaining claim 19 (according to system of claim 18), Maltar is silent regarding wherein the control circuitry is further configured to determine whether the sports game will extend into overtime play by: analyzing a third frame of the content that 
      Xhafa further teaches in at least para. 0030-0037 analyzing video frames including at least said third frame of the content that comprises the game scores, the game time remaining, indicating further game progress graphic to determine obviously in a case whether that the sports game is at the end of regulation play for determining further the sports game will extend into overtime play and in response to determining that the sports game is at the end of regulation play, analyzing the score and game progress graphic of said frame to determine if the score of the sports game is tied; and in response to determining that the score of the sports game is tied, determining whether the sports game will extend into overtime play, based on the retrieved overtime rules. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maltar in view of Xhafa to include wherein determining whether said sports game will extend into overtime play comprises: analyzing said third frame of the content that comprises the game progress graphic to determine 

    Regarding claim 20 (according to method of claim 11), Maltar is silent regarding wherein the control circuitry is further configured to: analyze frames, after the beginning to record the portion of the content and before the stopping of the recording of the portion of the content, that comprise the game progress graphic to determine changes in time values representing the progress of the sports game; generate game progress data based on the determined changes in time values; and associate the generated game progress data with the recorded portion of the content, wherein the control circuitry is further configured, when storing the recorded portion of the content, to store the associated game progress data with the recorded portion of the content.
      Xhafa teaches in at least para. 0034-0037 after the beginning to record the portion of the content and before the stopping of the recording of the portion of the content, the analyzing of video frames, that comprise the game progress graphic of para. 0023, 0035, and 0037 to determine changes in time values representing the 

Claim(s) 4-6, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Maltar in view of Xhafa, and further in view of Schwartz et al (US 2016/0110877, A1).


     Regaining claim 4 (according to method of claim 1), Maltar further teaches wherein the analyzing the first frame of the content that comprises the game progress graphic to determine the first time value representing progress of the sports game (the inputting and determining of the specific time to begin recording and end recording further cited in at least lines 13-35 of Col. 20 may obviously be determined according to those skill in the art according to obvious detection or analyzing of a frame or said first frame of the content that comprises content clock or  game run/progress clock or graphic for obviously determining a first time value representing progress of the sports game for understoodly in a case begin a recording of the designated portion).
    However, Maltar is silent regarding said analyzing first frame of the content comprises: determining that the sports game is a first sport of a plurality of sports; retrieving timing rules associated with the first sport; identifying the game progress graphic in the first frame; and analyzing the identified game progress graphic using 
        Xhafa teaches in at least para. 0031-0033 and 0035-0037 identifying score patterns of a sports game, identifying by analyzing received content frames comprising at least said first frame of the content for at least determining that the sports game is a first football or soccer sport game of a plurality of possible sports, where the timing rules in para. 0035 and 0037 will determine an extension time depending if it is first football (para. 0035) or soccer sport game (para. 0037) and capably, based on the analyzing of para. 0031-0033 or that of displayed game clocks of  para. 0023, identifying the game progress graphic in the first frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maltar in view of Xhafa to include wherein said analyzing first frame of the content comprises: determining that the sports game is a first sport of a plurality of sports; retrieving timing rules associated with the first sport, identifying the game progress graphic in the first frame, as discussed above, as Maltar in view of Xhafa are in the same field of endeavor of beginning to record at least a portion of content at a designated time according to user instructions, the prior arts of Maltar in view of Xhafa also adapted to end recording as well at an understood designated time,  Xhafa complements the natural language recording request of Maltar in the sense that, 
      However, Maltar in view of Xhafa are silent regarding analyzing the identified game progress graphic using optical character recognition (OCR) to determine the first time value, based on the retrieved timing rules associated with the first sport.  

if recording should continue past a first or second time value, or to stop the recording, and subsequently obviously causing the recorded portion of the content to be stored, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 5 (according to method of claim 4), Maltar is silent regarding wherein the game progress graphic comprises a game clock and at least one other progress indicator associated with the game clock.  


    Regarding claim 6 (according to method of claim 5), Maltar is silent regarding wherein further comprising identifying the at least one other progress indicator based on the retrieved timing rules associated with the first sport, wherein the at least one other progress indicator indicates a current one of a quarter, a period, a half, or a round of the first sport.  
        Xhafa further teaches in at least para. 0023, the displayed game clocks and the score board and determined remaining or extended time of further para. 0035 and 0037 further comprising understoodly identifying at least one other progress indicator based on the retrieved timing rules associated with the first sport and  wherein said at least one other progress indicator of at least para. 0023 indicates a current one of a quarter, a period, a half, or a round of the first sport. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maltar in view of Xhafa to include wherein further comprising said identifying the at least one other progress 

     Regaining claim 14 (according to system of claim 11), Maltar further teaches wherein the control circuitry is further configured to analyze the first frame of the content that comprises the game progress graphic to determine the first time value representing progress of the sports game (the inputting and determining of the specific time to begin recording and end recording further cited in at least lines 13-35 of Col. 20 may obviously be determined according to those skill in the art according to obvious detection or analyzing of a frame or said first frame of the content that comprises content clock or  game run/progress clock or graphic for obviously determining a first time value representing progress of the sports game for understoodly in a case begin a recording of the designated portion)
    However, Maltar is silent regarding said analyze frame by: determining that the sports game is a first sport of a plurality of sports; retrieving timing rules associated with the first sport; identifying the game progress graphic in the first frame; and analyzing the identified game progress graphic using optical character 
    Xhafa teaches in at least para. 0031-0033 and 0035-0037 identifying score patterns of a sports game, identifying by analyzing received content frames comprising at least said first frame of the content for at least determining that the sports game is a first football or soccer sport game of a plurality of possible sports, where the timing rules in para. 0035 and 0037 will determine an extension time depending if it is first football (para. 0035) or soccer sport game (para. 0037) and capably, based on the analyzing of para. 0031-0033 or that of displayed game clocks of  para. 0023, identifying the game progress graphic in the first frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maltar in view of Xhafa to include wherein said analyzing first frame of the content comprises: determining that the sports game is a first sport of a plurality of sports; retrieving timing rules associated with the first sport, identifying the game progress graphic in the first frame, as discussed above, as Maltar in view of Xhafa are in the same field of endeavor of beginning to record at least a portion of content at a designated time according to user instructions, the prior arts of Maltar in view of Xhafa also adapted to end recording as well at an understood designated time,  Xhafa complements the natural language recording request of Maltar in the sense that, 
      However, Maltar in view of Xhafa are silent regarding analyzing the identified game progress graphic using optical character recognition (OCR) to determine the first time value, based on the retrieved timing rules associated with the first sport.  

if recording should continue past a first or second time value, or to stop the recording, and subsequently obviously causing the recorded portion of the content to be stored, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 15 (according to method of claim 14), Maltar is silent regarding wherein the game progress graphic comprises a game clock and at least one other progress indicator associated with the game clock.  


    Regarding claim 16 (according to method of claim 15), Maltar is silent regarding wherein the control circuitry is further configured to identify the at least one other progress indicator based on the retrieved timing rules associated with the first sport, and wherein the at least one other progress indicator indicates a current one of a quarter, a period, a half, or a round of the first sport.  
       Xhafa further teaches in at least para. 0023, the displayed game clocks and the score board and determined remaining or extended time of further para. 0035 and 0037 further comprising understoodly identifying at least one other progress indicator based on the retrieved timing rules associated with the first sport and  wherein said at least one other progress indicator of at least para. 0023 indicates a current one of a quarter, a period, a half, or a round of the first sport. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maltar in view of Xhafa to include wherein further comprising said identifying the at least one other progress 
     
Claim(s) 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Maltar in view of Xhafa, and further in view of Okada et al (US 20190068915, A1).

     Regarding claim 7 (according to method of claim 1), Maltar further teaches wherein further comprising in at least Fig. 2 generating for display a user interface comprising a first selectable image and a second selectable image.  
      However, Maltar in view of Xhafa are silent regarding said first selectable image representing the stored recorded portion of the content and said selectable image representing a second stored recording of a program, wherein the user interface hides a duration of the stored recorded portion of content and displays a duration of the second stored recording of the program.  
      Okada in at least para. 0098 and 0095 determines if a recorded duration time should be displayed and configured further in at least para. 0098 and 0095 and Figs. 7B, 7C  to display first selectable image representing the stored recorded 

     Regarding claim 17 (according to method of claim 11), Maltar further teaches wherein the control circuitry is further configured to generate in at least Fig. 2 for display a user interface comprising a first selectable image and a second selectable image.  
      However, Maltar in view of Xhafa are silent regarding said first selectable image representing the stored recorded portion of the content and said selectable image representing a second stored recording of a program, wherein the user interface hides a duration of the stored recorded portion of content and displays a duration of the second stored recording of the program.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/16/2022